Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Roy Edward Smith, Appellant                           Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR 13-067).
No. 06-13-00188-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
amount of $400.00 in attorneys’ fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Roy Edward Smith, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JUNE 19, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk